DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Applicant’s representative, Pedro E. Puga, on 1/20/21.

The application has been amended as follows: 
7.	(Currently Amended) A method, comprising:
	receiving, by read recovery control circuitry, a plurality of codewords that have had an initial error correction operation performed thereon, wherein the plurality of codewords are received from an error correction component of a plurality of error correction components, 
	determining, by the read recovery control circuitry, a quantity of the plurality of error corrected codewords that contain a bit flip error or an uncorrectable error;
determine that a redundant array of independent disks (RAID) codeword included in the plurality of codewords contains the bit flip error or the uncorrectable error, wherein the RAID codeword and the plurality of codewords are received at a same time, and wherein the RAID codeword is one of a plurality of codewords; and
or the uncorrectable error to be rewritten to a memory device or re-read from the memory device based, at least in part, on recovery stage information accessible by the read recovery control circuitry.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allow for the reasons set forth in Applicant’s remarks dated 12/30/20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUERRIER MERANT whose telephone number is (571)270-1066.  The examiner can normally be reached on Monday-Friday 8:00 Am - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GUERRIER MERANT/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        1/26/2021